DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the arguments presented by the Applicant in the Response filed 1/11/2021 have been considered and are found to be persuasive.  The Examiner agrees that the Inventive Examples presented in Table 1 show unexpected improvements over the Comparative Examples presented in Table 1.  Notable improvements were achieved in heat resistant storage stability and cleaning properties and further improvements were also achieved in durability at extreme environmental conditions (see Table 1).  While Makabe also teaches improvements to durability and striped images can be achieved by regulating condition (b), Comparative Examples 1, 2 and 4 show that even when condition (b) is satisfied the durability score is not as high as when all conditions (a), (b) and (c) are satisfied (see Table 1 comparing the Inventive Examples with Comparative Examples 1, 2 and 4).  As such, there does appear to an unexpected synergistic improvement when all the conditions of claim 1 are satisfied over when just condition (b) is satisfied (excepting the Inventive Example 1).  Further, the Gottschalk-Gauding teaches that when spherical metal oxide aggregates with particle sizes above 130 nm are used charging properties are improved even under adverse environmental conditions.  However, Gottschalk-Gauding is silent regarding any expected improvements in cleaning properties.  Comparative Examples 1,3 and 4 show that when conditions (a) and (b) are met, but not (c) cleaning properties are markedly worse than in Inventive Examples wherein all three conditions are met.  As such, the improvements in cleaning properties are unexpected.  As such, it is clear from Table 1 that unexpectedly superior results are achieved by the combination of conditions (a), (b) and (c) that would not have been recognized by the prior art.  As such, the Applicant’s claims are allowed for the reasons given above as well as the reasons given within the Applicant’s Response filed 01/11/2021 which are adopted by the Examiner in the Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/25/2021